DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takamura (JP 2012158919), see English translation of record, in view of Jackett (US 20100052929), Kishlyansky (US 20030060920), and Hayami (JP 2012018057), see English translation of record.

Regarding claim 1, Takamura discloses an electronic processing apparatus for determining railroad information (see Abstract, Figs 1 and 2, page 2 3rd paragraph, and page 3 second paragraph: discloses an electronic device with processing capability for detecting/determining a rail breakage), comprising: 
a sensor adapted to provide a sensor signal representing a railroad property or a railroad event (see Abstract and page 2 3rd paragraph: vibration sensor providing sensor output representing vibrational information of the railroad, i.e. represents a property of the railroad event as the event is based on frequency analysis of the vibration signals) and   
a gateway adapted to communicate with the sensor and with a remote processing unit (see Fig. 1 and page 2 3rd paragraph, page 2 last paragraph to page 3 first paragraph: transmission unit, meets the limitation of the recited gateway as defined in the applicant’s specification which defines the gateway as a wireless communication module, the transmission unit is adapted to communicate with the sensor and a remote procession unit as is communicatively coupled with the sensor and configured to transmit information to an external system), 
wherein the electronic processing apparatus, comprising one or more electronic device, is installed/mounted on a crosstie of the railroad (see Fig 1-3 and page 2 3rd paragraph: electronic device 8 is installed on a sleeper/crosstie); and 
wherein the sensor is mounted to another railroad element, preferably to a rail (see Figs. 2-3 and page 2 paragraph 2-4: vibration sensors mounted to the rails).

Takamura does not expressly disclose wherein a mounting base is adapted to be fixedly mounted to a crosstie of the railroad, wherein the mounting base carries one or more electronic device of the electronic processing apparatus; and 
wherein the sensor is rigidly mounted, directly or via a sensor mounting body, such that vibrations of the other railroad element are transmitted to the sensor without loss; and 
wherein the electronic processing apparatus is adapted to detect a time series of sensor signals, wherein the time series of sensor signals comprises a time series of motion states of the crosstie or a time series of motion states of the other railroad element.

Jackett discloses a sensor system with a mounting base is adapted to be fixedly mounted to a structure to be monitored, wherein the mounting base carries one or more electronic device of the electronic processing apparatus (see Figs 4, 8, 9, and 12 and paragraphs 0007, 0038, 0052-0053 and 0056: mounting system for mounting an electronic system to a structure, includes a mounting base/plate), and 
wherein the sensor is rigidly mounted, directly or via a sensor mounting body, to the structure to be monitored (see Figs 4, 8, 9, and 12 and paragraphs 0007, 0038, 0052-0053 and 0056: mounting system for mounting sensors to a structure, includes a mounting base/plate). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takamura with the teachings of Jackett, i.e. using a mounting plate to secure the electronic device of Takamura to the crosstie as well as the sensors of Takamura to the rails, for the advantageous benefit of using conventional components to securely attach the components of Takamura to their corresponding structures. Once modified, attaching the sensing system of Takamura to the crosstie using the mounting base system disclosed in Jackett, the modification would meet the limitation of wherein the mount base is fixedly mounted to a crosstie of the railroad and wherein the sensor is rigidly mounted to another railroad element/rails. 

Takamura and Jackett do not expressly disclose wherein the sensor is mounted such that vibrations of the other railroad element are transmitted to the sensor without loss, and 
wherein the electronic processing apparatus is adapted to detect a time series of sensor signals, wherein the time series of sensor signals comprises a time series of motion states of the crosstie or a time series of motion states of the other railroad element. 

Kishlyansky discloses mounting accelerometers/vibration sensors in a manner such that vibrations are transmitted to the sensor substantially without loss (see paragraphs 0006 and 0099). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takamura in view of Jackett with the teachings of Kishlyansky, i.e. properly fastening the sensors to the structure, for the advantageous benefit of ensuring that the motions are measured without loss and accurately monitored. Once modified, properly fastening the sensors of Takamura to measure accelerations/vibrations without loss, the modification would meet the limitations of wherein the sensor is mounted such that vibrations of the other railroad element are transmitted to the sensor without loss. 

Takamura, Jackett, Kishlyansky do not expressly disclose wherein the electronic processing apparatus is adapted to detect a time series of sensor signals, wherein the time series of sensor signals comprises a time series of motion states of the crosstie or a time series of motion states of the other railroad element. 

Hayami discloses an electronic processing apparatus is adapted to detect a time series of sensor signals, wherein the time series of sensor signals comprises a time series of motion states of the crosstie or a time series of motion states of the other railroad element (see Figs. 9-12 and page 7 paragraphs 2-4: disclose a time series of acceleration data of the crosstie/sleeper). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takamura in view of Jackett and Kishlyansky with the teachings of Hayami, monitoring a time series of the motion states with the acceleration sensors of Takamura, for the advantageous benefit of analyzing the time series to detect abnormalities in the railroad system. 

Regarding claim 4, Takamura discloses wherein the electronic device is mounted onto an upper surface of a crosstie (see Fig. 3 and page 2 3rd paragraph: electronic device 8 mounted to top surface of crosstie). 

Takamura does not expressly disclose wherein the mounting base comprises a mounting plate, wherein a lower side of the mounting plate is adapted to be fixedly mounted onto an upper surface of a crosstie and an upper side of the mounting plate is carrying the one or more electronic device.

Jackett discloses wherein the mounting base comprises a mounting plate, wherein a lower side of the mounting plate is adapted to be fixedly mounted onto the surface it is attached to and an upper side of the mounting plate is carrying one or more electronic device (see Figs 4, 8, 9, and 12 and paragraphs 0007, 0052-0053 and 0056: mounting pate is attached to the surface using bolts, obvious that external side/lower surface of the mounting plate would be touching the surface of the structure it is attached to, furthermore internal surface of mounting plate is filled with one or more electrical devices, i.e. carrying the electronic device as it supports the electronic device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takamura in view of Kishlyansky and Hayami with the teachings of Jackett, i.e. using a mounting plate to secure the electronic device of Takamura to the crosstie, for the advantageous benefit of using conventional components to securely attach a sensing system to a desired structure. Once modified, using a mounting plate to attach the electronic device of Takamura to the crosstie, the modification would meet the limitation of wherein the lower side of the mounting plate is attached to the upper surface of the crosstie. 

Regarding claim 5, Takamura does not expressly disclose wherein a casing is mounted to the mounting base, wherein the one or more electronic device devices is accommodated within the casing.

Jackett discloses wherein a casing is mounted to the mounting base, wherein the one or more electronic device is accommodated within the casing (see Figs 4, 8, and 9 and paragraphs 0007, 0052-0053 and 0056: discloses a casing/sensor housing attached to the mounting plate, sensor/electronic devices is within the housing).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takamura in view of Kishlyansky and Hayami with the teachings of Jackett, i.e. using a mounting plate and a housing/casing to secure an protect the electronic device Takamura, for the advantageous benefit of using conventional components to securely attach a sensing system to a desired structure while protecting the internal electronics. Once modified, using a mounting plate to attach the electronic device of Takamura to the crosstie, the modification would meet the limitation of the claimed invention. 

Regarding claim 6, Takamura, previously modified by Jackett, Kishlyansky, and Hayami, further discloses wherein the electronic processing apparatus further includes a plurality of sensors each being adapted to provide a sensor signal representing a railroad property or a railroad event, wherein all sensors are adapted to communicate with the same gateway (see Abstract, Figs. 1-3, and page 2 3rd paragraph: vibrations sensors 3a and 3b communicatively coupled to same gateway/transmission unit, sensors provide vibration signal representing a property of railroad and/or even with respect to rail breakage).

Regarding claim 7, Takamura, previously modified by Jackett, Kishlyansky, and Hayami, further discloses wherein the sensor is adapted to detect a motion state of the railroad and/or a motion state of the crosstie (see Abstract, Figs. 1-3, and page 2 3rd paragraph: vibrations sensors 3a and 3b detect motion of the railroad).

Regarding claim 8, Takamura does not expressly disclose wherein the sensor is rigidly mounted to the mounting base or to a sensor mounting body rigidly mounted to the mounting base, such that vibrations of the mounting base are transmitted to the sensor substantially without loss.

Jackett discloses a sensor system wherein the sensor is rigidly mounted to the mounting base or to a sensor mounting body rigidly mounted to the mounting base (see Figs 4, 8, 9, and 12 and paragraphs 0007, 0052-0053 and 0056). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takamura with the teachings of Jackett, i.e. using a mounting plate to secure the electronic device of Hayami to the crosstie, for the advantageous benefit of using conventional components to securely attach a sensing system to a desired structure. 

Takamura and Jackett do not expressly disclose wherein the sensor is mounted such that vibrations of the mounting base are transmitted to the sensor substantially without loss. 

Kishlyansky discloses mounting accelerometers/vibration sensors in a manner such that vibrations are transmitted to the sensor substantially without loss (see paragraphs 0006 and 0099). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takamura in view of Jackett and Hayami with the teachings of Kishlyansky, i.e. properly fastening the sensors of Takamasa to the structure, for the advantageous benefit of ensuring that the motions are measured without loss and accurately monitored. 

Regarding claim 14, Takamura, previously modified by Jackett, Kishlyansky, and Hayami, further discloses wherein the electronic processing apparatus further comprises a power source adapted for self-sustaining operation of the electronic processing apparatus (see page 3 second paragraph).

Regarding claim 15, Takamura, previously modified by Jackett, Kishlyansky, and Hayami, further discloses an energy harvesting device adapted to generate electric power by collecting ambient energy from the surroundings, wherein the energy harvesting device is arranged to supply power to the gateway and/or the sensor (see page 3 second paragraph: power supply unit 7 provides power to sensors and gateway, power supply unit 7 harvests vibrational energy).

Regarding claim 16, Takamura, previously modified by Jackett, Kishlyansky, and Hayami, further discloses wherein the gateway comprises a wireless communication module adapted to send sensor data based on the sensor signal via a wireless communication, to the remote processing unit (see page 2 last paragraph to page 3 second paragraph).


Claim 2-3 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takamura (JP 2012158919), see English translation of record, in view of Jackett (US 20100052929), Kishlyansky (US 20030060920), Hayami (JP 2012018057), see English translation of record, and Onishi (JP 2006299624), see English translation of record.

Regarding claim 2, Takamura does not expressly disclose one or more anchor elements having a first portion connected to or adapted to be connected to the mounting base and a second portion adapted to be inserted into a hole of a crosstie such as to be fixedly mounted to the crosstie.

Jackett discloses a sensor mounting system having a first portion connected to or adapted to be connected to the mounting base and a second portion adapted to be inserted into a hole of the structure it is mounted on (see Abstract, Figs 4, 8, 9, and 12 and paragraphs 0007, 0052-0053, 0056, and 0063: sensing system includes a housing that is adapted to be connected to the mounting base, and a second portion/bolts attaching mechanism for installing sensor on vehicle to be monitored, bolts work by being inserted into the structure in which the mounting plate is secured to). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takamura with the teachings of Jackett, i.e. using a mounting plate to secure the electronic device of Takamura to the crosstie, for the advantageous benefit of using conventional components to securely attach a sensing system to a desired structure. Once modified, attaching the sensing system of Takamura to the crosstie using the mounting base system disclosed in Jackett, the modification would meet the limitation of wherein the mount base is fixedly mounted to a crosstie of the railroad. 

Takamura, Jackett, Kishlyansky, and Hayami do not expressly disclose wherein the second potion is adapted to be inserted into a hole of a crosstie such as to be fixedly mounted to the crosstie. 

Onishi discloses a method of connecting something to a crosstie that includes a bolt, i.e. previously discussed a second potion, that is adapted to be inserted into a hole of a crosstie such as to be fixedly mounted to the crosstie (see Figs 5-6 and page 10 paragraphs 1-6: discloses securing something to a crosstie via inserting a bolt into a hole of a crosstie). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takamura in view of Jackett, Kishlyansky, and Hayami with the teachings of Onishi, i.e. drilling the pilot holes into the sleeper/crosstie when attaching a plate to a crosstie, for the advantageous benefit of using conventional method to securely attach the previously discussed mounting plate to the crosstie. 

Regarding claim 3, Takamura, Jackett, Kishlyansky, and Hayami do not expressly disclose a curing material adapted to establish a material bonded connection between the anchor element and the crosstie and/or between the mounting base and the crosstie.

Onishi discloses a system of attaching something to a crosstie wherein it further comprises a curing material adapted to establish a material bonded connection between the anchor element and the crosstie and/or between the mounting base and the crosstie (see Figs 5-6 and page 10 paragraphs 1-6: discloses securing something to a crosstie via inserting a bolt into a hole of a crosstie, includes providing an resin agent that assists in the attachment process).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takamura in view of Jackett, Kishlyansky, and Hayami with the teachings of Onishi, i.e. using a curing material when attaching a plate to a crosstie, for the advantageous benefit of using conventional method to securely attach the previously discussed mounting plate to the crosstie. 

Regarding claim 18, Takamura, Jackett, Kishlyansky, and Hayami do not expressly disclose drilling at least one hole in the crosstie, introducing a curing material into the hole, inserting an anchor element into the hole, wherein said anchor element is connected to the mounting base and/or the method further includes a step of connecting the mounting base to the anchor element.

Onishi discloses attaching a component to a crosstie that includes drilling at least one hole in the crosstie, introducing a curing material into the hole, inserting an anchor element into the hole, wherein said anchor element is connected to the mounting structure and/or the method further includes a step of connecting the mounting structure to the anchor element (see Figs 5-6 and page 10 paragraphs 1-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takamura in view of Jackett, Kishlyansky, and Hayami with the teachings of Onishi, i.e. drilling the pilot holes into the sleeper/crosstie when attaching a plate to a crosstie, for the advantageous benefit of using conventional method to securely attach the previously discussed mounting plate to the crosstie. Once modified, attaching the mounting base of Takamura in view of Jackett to a crosstie using the method disclosed in Onishi, the combination would result in the claimed invention, i.e. connecting the recited mounting at a crosstie in the claimed manner. 

Regarding claim 19, Takamura, Jackett, Kishlyansky, and Hayami do not expressly disclose further including a step of applying curing material to a lower surface of the mounting base and/or to an upper surface of the crosstie and establishing material bonded surface contact between the two surfaces via said curing material.

Onishi discloses attaching a component to a crosstie that includes a step of applying curing material to a lower surface of the mounting structure and/or to an upper surface of the crosstie and establishing material bonded surface contact between the two surfaces via said curing material (see Figs 5-6 and page 10 paragraphs 1-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takamura in view of Jackett, Kishlyansky, and Hayami with the teachings of Onishi, i.e. drilling the pilot holes into the sleeper/crosstie when attaching a plate to a crosstie, for the advantageous benefit of using conventional method to securely attach the previously discussed mounting plate to the crosstie. Once modified, attaching the mounting base of Takamura in view of Jackett to a crosstie using the method disclosed in Onishi, the combination would result in the claimed invention, i.e. wherein a curing material is applied to the upper surface of a crosstie when attaching the mounting base. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takamura (JP 2012158919), see English translation of record, in view of Jackett (US 20100052929), Kishlyansky (US 20030060920), Hayami (JP 2012018057), see English translation of record, and Connolly (WO 2014184253). 

Regarding claim 11, Takamura, Jackett, Kishlyansky, and Hayami do not expressly disclose wherein the electronic processing apparatus further comprises a wake-up/send-to-sleep unit adapted to switch the electronic processing apparatus between a ready state and a low-power consumption state according to predetermined conditions.

Connolly discloses a remote sensing electronic processing apparatus that includes a wake-up/send-to-sleep unit adapted to switch the electronic processing apparatus between a ready state and a low-power consumption state according to predetermined conditions (see Abstract and page 4 3rd paragraph: system has a sleep mode and is woken up from sleep based on a predetermined sensor trigger). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takamura in view of Jackett, Kishlyansky, and Hayami with the teachings of Connolly, including a lower-power consumption/steep mode with an awake trigger, for the advantageous benefit of saving power in the electronic processing apparatus of Hayami in view of Jackett. 

Regarding claim 12, Takamura, Jackett, Kishlyansky, and Hayami do not expressly disclose wherein the wake-up/send-to-sleep unit comprises a wake-up/send-to-sleep sensor for detecting a wake-up/send-to-sleep sensor signal and wherein the wake-up/send-to-sleep unit is adapted to switch the electronic processing apparatus between the ready state and the low-power-consumption state based on detected wake-up/send-to-sleep sensor signal.

Connolly discloses a remote sensing electronic processing apparatus wherein the wake-up/send-to-sleep unit comprises a wake-up/send-to-sleep sensor for detecting a wake-up/send-to-sleep sensor signal and wherein the wake-up/send-to-sleep unit is adapted to switch the electronic processing apparatus between the ready state and the low-power-consumption state based on detected wake-up/send-to-sleep sensor signal (see Abstract, page 4 3rd paragraph, and page 6 3rd paragraph: device is power up from sleep mode based on a predetermined trigger associated with a sensor signal). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takamura in view of Jackett, Kishlyansky, and Hayami with the teachings of Connolly, including a lower-power consumption/steep mode with an awake trigger, for the advantageous benefit of saving power in the electronic processing apparatus of Hayami in view of Jackett. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takamura (JP 2012158919), see English translation of record, in view of Jackett (US 20100052929), Kishlyansky (US 20030060920), Hayami (JP 2012018057), see English translation of record, Connolly (WO 2014184253), and Gropper (US 20140240084). 

Regarding claim 13, Takamura, Jackett, Kishlyansky, Hayami, and Connolly do not expressly disclose wherein the wake-up/send-to-sleep unit is adapted to switch the electronic processing apparatus between the ready state and the low-power-consumption state based on a wake-up/send-to-sleep sensor signal received from a clock or from a remote processing unit-R-64 or from another electronic processing apparatus.

Gropper discloses wherein the wake-up/send-to-sleep unit is adapted to switch the electronic processing apparatus between the ready state and the low-power-consumption state based on a wake-up/send-to-sleep sensor signal received from a clock or from a remote processing unit-R-64 or from another electronic processing apparatus (see Fig. 5 and paragraphs 0113 0115: disclose a wake up function utilizing a time clock).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takamura in view of Jackett, Kishlyansky, Hayami, and Connolly with the teachings of Gropper, waking up the remote sensing device using a signal from a clock, for the advantageous benefit of collecting measurements from the remote sensing electronic processing apparatus as particular intervals. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Takamura (JP 2012158919), see English translation of record, in view of Jackett (US 20100052929), Kishlyansky (US 20030060920), Hayami (JP 2012018057), see English translation of record, and Bartonek (US 20070040068). 

Regarding claim 17, the limitation of the electronic processing apparatus of claim 1 has been addressed above. 

Takamura, Jackett, Kishlyansky, and Hayami do not expressly disclose a system comprising a plurality of electronic processing apparatuses according to claim 1, a plurality of crossties, each of which having one or more of electronic processing apparatuses fixedly mounted thereto, and a remote processing unit adapted to communicate with the plurality of electronic processing apparatuses to transmit sensor data and to derive railroad information from the sensor signals.

Bartonek discloses a system comprising a plurality of sensor apparatuses, a plurality of crossties, each of which having one or more of electronic processing apparatuses fixedly mounted thereto (see Fig 3 and paragraphs 0017-0018 and 0021: plurality of sensor packages attached to a plurality of crossties), and a remote processing unit adapted to communicate with the plurality of electronic processing apparatuses to transmit sensor data and to derive railroad information from the sensor signals (see Fig. 2 and paragraphs 0017-0018 and 0021: wayside unit, i.e. remote processing unit, receives sensor data and can derive a change in tie location, i.e. railroad information form the sensor signals).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takamura in view of Jackett, Kishlyansky, and Hayami with the teachings of Bartonek, i.e. placing sensors on a plurality of railway crossties, for the advantageous benefit of monitoring more than a single tie at once. 

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
De Kock (US 20140104048) discloses mounting a sensor in a rigid manner to detect vibrations without loss.
Response to Arguments
Applicant argues that the claim amendments resolve the prior Claim Objections and 112 Claim Rejections. The examiner agrees, the prior Claim Objections and 112 Claim Rejections have been withdrawn. 
Applicant argues that the prior art of record fail to disclose the invention of newly amended independent claim 1. 
The applicant argues that the claim features that are not obvious to person having ordinary skill in the art as Takamura describes a sensor that does not have such a mounting and Jackett generally describes a high voltage proximity warning alarm system that arguably does have a mounting base 22, but the mounting base 22 does not have the functionality of the mounting base of amended claim 1. The applicant argues that independent claim 1 recites features that are not obvious to person having ordinary skill in the art, starting with the mounting plate fixedly mounted to a crosstie of the railroad, wherein the mounting base carries one or more electronic device of the electronic processing apparatus. 
The examiner believes that using a mounting base to mount an electronic component or sensor to a structure would have been obvious to one with ordinary skill in the art at Jackett uses a mounting base to mount such components to structure. While the structure of Jackett is not a crosstie, it is obvious that the mounting plate could be used to mount the claimed electronic component of Takamura to a crosstie. The electronic component of Takamura is attached to a crosstie, it’s obvious that a mounting plate could be used to secure such an attachment. 
Applicant argues the importance of how the sensor is rigidly mounted, directly or via a sensor mounting body, to another railroad element, such that vibrations of the other railroad element are transmitted to the sensor without loss. This concept is taught in the prior art of record as Takamura in view of Jackett discloses a rigidly mounted sensor and Kishlyansky discloses mounting accelerometers/vibration sensors in a manner such that vibrations are transmitted to the sensor substantially without loss. As such, the prior art of record teaches the argued concept. 
Applicant’s argues that the prior art of record fails to teach or suggest to one having ordinary skill in the art how to implement the structure and functionality recited in amended claim 1. This argument is not persuasive as adding the mounting plate of Jackett to Takamura discloses the claimed structure, and Kishlyansky and Hayami disclose the limitations in relation to functionality limitation not taught by Takamura in view of Jackett.  
Applicant’s remaining arguments are moot in view of the newly provided Claim Rejections. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/           Primary Examiner, Art Unit 2865